Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 09, 2021

The Court of Appeals hereby passes the following order:

A22I0061. BRUCE G. BORN et al. v. L. SCOTT BORN et al.

      In this application for interlocutory appeal, the applicants seek review of a trial
court order that is the subject of direct appeal in Case No. A22A0417, L. Scott Born
et al. v. Bruce G. Born et al. As part of their response to that appeal, the applicants
will be able to raise their challenges to the trial court’s summary judgment order. See
Ga. Soc’y of Plastic Surgeons v. Anderson, 257 Ga. 710, 711 (363 SE2d 140) (1987)
(“[A] ruling that becomes material to an enumeration of error urged by an appellant
may be considered by the appellate court without the necessity of a cross-appeal.”).
Accordingly, the instant application is hereby DENIED as superfluous.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/09/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.